— In a medical malpractice action, plaintiff appeals from (1) an order of the Supreme Court, Kings County (Pino, J.), dated May 28, 1981 which, after a hearing, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint on the ground of lack of personal jurisdiction and (2) the judgment entered thereon on June 3, 1981. Appeal from the order, dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. Defendant is awarded one bill of costs. Since the credible evidence established that the “mailing” of process to the defendant in purported compliance with CPLR 308 (subd 4) was not made, as required, to his “last known residence”, the complaint was properly dismissed (see Pober v BoulevardHosp., 72 AD2d 600; see, also, Sparacino v Winner, 82 AD2d 753). Damiani, J. P., Mangano, Gulotta and Niehoff, JJ., concur.